t c memo united_states tax_court tribune company as agent of and successor by merger to the former the times mirror company itself and its consolidated subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date joel v williamson roger j jones gary s colton jr jeffrey allan goldman matthew c houchens daniel a dumezich patricia anne rexford andrew r roberson thomas lee kittle- kamp nathaniel carden and monica susana melgarejo for petitioner alan summers cathy a goodson william a mccarthy usha ravi robert h schorman jr and gretchen a kindel for respondent supplemental memorandum opinion cohen judge the supplemental opinion resolves the issue left undecided by our opinion in 125_tc_110 the bender opinion pursuant to agreement of the parties the issue involving the so-called mosby transaction is submitted fully stipulated and decided on the basis of the bender opinion the findings_of_fact set forth in the bender opinion are incorporated herein by this reference as if fully set forth only those facts unique to the mosby transaction are included in this supplemental opinion unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure background in in a transaction separate from but similar to the bender transaction times mirror co inc times mirror exchanged all of the outstanding_stock of mosby inc mosby in the mosby transaction times mirror used the corporate joint_venture structure to effectuate both the bender and mosby transactions however in contrast to the bender transaction before times mirror transferred mosby stock mosby distributed certain assets to times mirror times mirror treated the exchanges of the bender and mosby stock as tax-free reorganizations within the meaning of sec_368 respondent determined in the statutory_notice_of_deficiency that both the bender and mosby transactions were taxable petitioner asserts that the bender and mosby transactions qualify for tax-free treatment as reverse triangular mergers under sec_368 or alternatively as b reorganizations under sec_368 substantially the same reasons support petitioner’s position that the bender and mosby exchanges qualify as tax-free reorganizations respondent’s reasons for disallowing tax-free treatment of the bender transaction are nearly identical to respondent’s reasons for disallowing tax-free treatment of the mosby transaction as to the mosby exchange only respondent asserts an additional reason to disqualify that transaction as a reverse_triangular_merger respondent contends that mosby’s transfers of assets to times mirror prior to times mirror’s transfers of mosby stock present an alternative and independent ground for finding that the mosby transaction did not meet the substantially_all requirement of sec_368 in date the bender transaction was tried the parties agreed that because of the similarities between the bender and mosby transactions and the issues for trial a trial of the bender transaction could obviate the need for or limit the scope of any trial of the mosby transaction the parties agreed that if the bender transaction fails to qualify as a tax-free reorganization because it is neither a reverse_triangular_merger nor a b reorganization the mosby transaction also fails to qualify as a tax-free reorganization on date the court issued the bender opinion in which it found that the bender transaction does not qualify as a tax-free reorganization within the meaning of sec_368 because it was neither a reverse_triangular_merger nor a b reorganization the parties agree that the bender opinion governs the outcome of the mosby issue at the trial level they agree that any judicial determinations affecting the bender opinion on appeal or remand will also apply to the mosby transaction times mirror’s adjusted_basis in its mosby stock as of date was dollar_figure which amount is greater than the amount determined in the statutory_notice_of_deficiency dollar_figure times mirror realized dollar_figure in on the exchange of its 100-percent common_stock interest in mosby and the additional capital_gain resulting from times mirror’s disposition of the mosby stock is dollar_figure discussion the parties have stipulated that in accordance with the bender opinion and their stipulations and agreement the court should find that the mosby transaction does not qualify as a tax- free reorganization within the meaning of sec_368 this agreement avoids unnecessary time at trial and facilitates early consideration of petitioner’s appeal the parties have not asserted any additional arguments that need to be addressed in order to give effect to the determinations in the bender opinion and the stipulation decision will be entered under rule
